EXHIBIT 10.46B

SECOND AMENDMENT TO RESTATED EMPLOYMENT AGREEMENT

This Second Amendment to Restated Employment Agreement (this “Second Amendment”)
is made and entered into on the 19th day of February, 2008, among CSG SYSTEMS
INTERNATIONAL, INC. (“CSGS”), a Delaware corporation, CSG SYSTEMS, INC.
(“Systems”), a Delaware corporation, and ROBERT M. SCOTT (the “Executive”). CSG
and Systems collectively are referred to in this Second Amendment and in the
Restated Employment Agreement as the “Companies”.

*    *    *

WHEREAS, the Companies and the Executive entered into a Restated Employment
Agreement dated May 29, 2008 (the “Restated Employment Agreement”);

WHEREAS, the Companies and the Executive entered into a First Amendment to
Restated Employment Agreement dated August 19, 2008 (the “First Amendment to
Restated Employment Agreement”); and

WHEREAS, the Companies and the Executive desire to amend the Restated Employment
Agreement, as previously amended by the First Amendment to Restated Employment
Agreement, as set forth in this Second Amendment;

NOW, THEREFORE, in consideration of the foregoing recitals and the agreements of
the parties contained in this Second Amendment, the Companies and the Executive
agree as follows:

1. Effective immediately, Paragraph 1 of the Restated Employment Agreement
hereby is amended in its entirety so as to read as follows:

“1. Employment and Duties. Each of the Companies hereby employs the Executive as
an Executive Vice President throughout the term of this agreement and agrees to
cause the Executive from time to time to be elected or appointed to such
corporate offices or positions. The duties and responsibilities of the Executive
shall include the duties and responsibilities of the Executive’s corporate
offices and positions referred to in the preceding sentence which are set forth
in the respective bylaws of the Companies from time to time and such other
duties and authorities consistent with the Executive’s corporate offices and
positions referred to in the preceding sentence and this agreement which the
Board of Directors of CSGS (the “Board”) or the Chief Executive Officer of CSGS
from time to time may assign to the Executive. If the Executive is elected or
appointed as a director of CSGS or Systems or as an officer or director of any
of the respective subsidiaries of the Companies during the term of this
agreement, then he shall also serve in such capacity or capacities but without
additional compensation.”

2. Effective immediately, Paragraph 10(d) of the Restated Employment Agreement
hereby is amended in its entirety so as to read as follows:



--------------------------------------------------------------------------------

“(d) Termination Without Cause Prior to a Change of Control. If, prior to the
occurrence of a Change of Control, the Companies terminate the Executive’s
employment under this agreement for any reason other than cause or the
Executive’s death or disability, then the Executive shall be entitled to receive
the following compensation, benefits, and other payments from the Companies:

 

  (i) The Base Salary through that date which is one (1) year after the
effective date of such, termination (the “Ending Date”), to be paid at the same
times that the Base Salary would have been paid if such termination had not
occurred; provided, that if the Executive commences employment with another
employer, whether as an employee or as a consultant, prior to the Ending Date
(for purposes of this Paragraph 10, the “Other Employment”), then such payments
of the Base Salary shall be reduced from time to time by the aggregate amount of
salary, cash bonus, and consulting fees received or receivable by the Executive
from the Other Employment for services performed by him during the period from
the commencement of the Other Employment through the Ending Date;

 

  (ii) An amount equal to one hundred ninety percent (190%) of the Base Salary
in effect on the effective date of such termination, one-half (1/2) of such
amount to be paid, without interest, not later than thirty (30) days after the
effective date of such termination and the other one-half (1/2) of such amount
to be paid, without interest, one (1) year after the effective date of such
termination.

 

  (iii) Any other amounts earned, accrued, or owed to the Executive under this
agreement but not paid as of the effective date of such termination;

 

  (iv) Continued participation in the following benefit plans or programs of the
Companies which may be in effect from time to time and in which the Executive
was participating as of the effective date of such termination, to the extent
that such continued participation by the Executive is permitted under the terms
and conditions of such plans (unless such continued participation is restricted
or prohibited by applicable governmental regulations governing such plans),
until the first to occur of the Ending Date or (separately with respect to the
termination of each benefit) the

 

2



--------------------------------------------------------------------------------

provision of a substantially equivalent benefit to the Executive by another
employer of the Executive:

 

  (1) Group medical and hospital insurance,

  (2) Group dental insurance,

  (3) Group life insurance, and

  (4) Group long-term disability insurance;

and

 

  (v) Any other benefits payable to the Executive upon his termination without
cause, or to which the Executive otherwise may be entitled, under any benefit
plans or programs of the Companies in effect on the effective date of such
termination.”

2. As amended by this Second Amendment, the Restated Employment Agreement shall
remain in full force and effect according to its terms.

IN WITNESS WHEREOF, each of the parties has caused this Second Amendment to
Restated Employment Agreement to be executed as of the date first set forth
above.

 

CSG SYSTEMS INTERNATIONAL, INC., a Delaware corporation By:  

LOGO [g95088g87i73.jpg]

  Peter E. Kalan,   President and Chief Executive Officer CSG SYSTEMS, INC., a
Delaware corporation By:  

LOGO [g95088g87i73.jpg]

  Peter E. Kalan,   President and Chief Executive Officer

LOGO [g95088g08j90.jpg]

Robert M. Scott

 

3